Citation Nr: 0008947	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  99-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
1991).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had recognized service from January 1944 to May 
1946.  The veteran died on January [redacted], 1996.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision and a December 
1998 rating decision from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In February 1996, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The RO 
notified the appellant of that decision in a letter dated 
March 11, 1996.  The appellant did not file an appeal within 
one year.

2.  The evidence added to the record since the prior final 
denial includes a duplicate copy of a certificate of death 
and a clinical summary pertaining to the veteran's terminal 
hospitalization, which evidence is duplicative or cumulative 
of evidence previously considered, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  At the time of his death the veteran was in receipt of a 
70 percent rating for incomplete, severe palsy of the right 
upper extremity due to a gunshot wound, and special monthly 
compensation for loss of use of the hand.  That rating had 
been in effect since 1946 and was most recently confirmed by 
a March 1960 rating decision.  

4.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  

5.  There was no undebatable error in any rating decision 
that rated or confirmed the rating for the veteran's service-
connected right upper extremity disability. 


CONCLUSIONS OF LAW

1.  Evidence submitted subsequent to the final February 1996 
rating decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is not new 
and material, and the appellant's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (1999).

2.  The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1318, 5107(a) (West 1991); 38 C.F.R. § 3.22 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was service-connected for incomplete, severe 
palsy of the right upper extremity due to a gunshot wound.  
He was assigned a disability rating of 70 percent effective 
May 7, 1946, and was awarded special monthly compensation 
based on loss of use of the right hand.  In a rating decision 
dated in February 1996, the RO denied the appellant's claim 
for service connection for the cause of the veteran's death.  
The RO notified the appellant of that decision in a letter 
dated March 11, 1996.  The appellant did not file an appeal 
within one year.

The evidence of record at the time of the initial denial 
included the veteran's service medical records, reports of VA 
examinations, private medical records, a certificate of 
death, and statements in support of the appellant's claim.  

The certificate of death shows that the veteran died in 
January 1996.  The immediate cause of death is listed as 
cardiorespiratory arrest, due to cerebrovascular disease 
probably hemorrhagic, with the underlying cause listed as 
hypertension.  It also lists the veteran as having been 
bedridden for three days prior to his death and indicates 
that this was a significant condition contributing to death.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in a rating decision 
dated in February 1996 on the basis that there was no 
evidence, and the appellant was notified by letter dated 
March 11, 1996.  The RO informed the appellant that the claim 
for service connection for the cause of death was denied 
because there was no evidence of record relating the 
veteran's death to his active military service.  The medical 
evidence did not demonstrate that cardiorespiratory arrest, 
cerebrovascular disease, or hypertension was present during 
active service or within one year after separation from 
service and there was no evidence that the veteran's service-
connected disability caused or hastened his death.  

The evidence of record at the time of the February 1996 
rating decision included service medical records, reports of 
VA examinations dated in April 1949 and February 1960, and a 
private hospitalization record showing hospitalization from 
March to April 1956, which do not reflect a diagnosis of 
cerebrovascular disease or hypertension.  

The service medical records reflect that in May 1945 the 
veteran was wounded in action when he was struck by a pistol 
bullet.  Records of hospitalization from September 1945 to 
May 1946 reflect a final diagnosis of palsy, upper right 
extremity, and limitation of motion of the hand and right 
shoulder joint, manifested by definite atrophy of forearm and 
hand muscles, moderate wrist drop, claw hand, and weakness of 
the fingers.  It was noted that the arm could be raised to 80 
degrees and that the veteran had sustained an injury to the 
right brachial plexus.  

The veteran was afforded a neurological examination by the VA 
in April 1949, at which time he complained of his disabled 
right upper extremity.  In part, examination revealed that 
the shoulder, elbow and wrist joints were free but motion was 
very weak.  It was noted that he was unable to pick up 
objects with his fingers or hold them with his hand although 
there was no loss of sensation.  The thumb and index finger 
were in an extended position and motion was nil.  Following 
examination the diagnosis was residuals of gunshot wound as 
follows: (1) scars, adherent, right chest, side, scapular and 
lumbar regions; (2) small, healed fracture, lateral border of 
the right scapula; (3) palsy, motor, severe, right upper 
extremity due to injury to brachial plexus; and (4) slight 
demineralization of bones composing right should (x-ray) 
without symptoms.  

At the time of a VA examination in February 1960, the veteran 
reported that he had not worked since 1945 due to his 
physical disability and that previously he had been a tailor.  
He indicated that there had been no change in his disability 
since the examination in 1949 and he complained of pain in 
the right shoulder sometimes radiating to the right upper 
extremity and weakness of the right upper extremity.  
Examination revealed, in part, slight weakness of right 
shoulder movements, slight weakness and full range of motion 
of the right elbow flexion, marked weakness and full range of 
motion of right elbow extension, marked weakness and full 
range of motion of the right wrist, a normally active right 
biceps jerk, hypoactive left triceps jerk, and absent radial 
and finger jerks.  There also was hypoesthesia of the radial 
half of the right forearm, the radial two thirds of the right 
hand, and the thumb, index and middle fingers.  There was 
moderate atrophy of the right shoulder muscles and marked 
atrophy of the right forearm and hand muscles.  The veteran 
was assessed as having partial paralysis of the brachial 
plexus, lateral, medial and posterior cords, right.  
Examination also revealed right shoulder abduction and 
elevation of 180 degrees -35 degrees and flexion of 180 
degrees-40 degrees.  There was apparent atrophy of the hand 
muscles and the hand was cold to touch.  At rest the right 
thumb was extended and held close to the palm and the right 
index finger was fully extended.  The diagnoses were 
residuals of gunshot wound and surgery, right chest and right 
scapular area, scars, healed; and paralysis, partial, 
brachial plexus, lateral, medical and posterior cords, right.  

By a March 1960 rating decision, the RO confirmed the rating 
for the veteran's right arm disability.  In that rating 
decision the RO noted that although injury to the pectoralis, 
teres major and latissimus dorsi had been identified on the 
last examination, no additional evaluation was warranted as 
the nerves supplying those muscles were derived from the 
brachial plexus which was shown to be severely damaged.  The 
veteran was notified of that rating decision but did not 
appeal. 

The evidence of record at the time of the February 1996 
rating decision denying service connection for the cause of 
the veteran's death did not include a medical opinion 
relating any of the veteran's vascular system diseases to 
active service.  The evidence also did not include a medical 
opinion attributing the causes of the veteran's death to any 
incident or event of active service or relating them to the 
veteran's service-connected disability.  

The appellant did not appeal the February 1996 rating 
decision within one year and that rating decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In a letter received in November 1997, the appellant 
submitted an informal claim to reopen the previous decision.  
According to a report of contact of January 1998, the 
appellant appeared for "an informal hearing," at which she 
was notified that the February 1996 decision was final based 
upon the evidence of record at that time, as the appellant 
had not filed a Notice of Disagreement within one year.  The 
RO also informed the appellant that the decision could not be 
reopened absent new and material evidence.

In support of her application to reopen the claim for service 
connection for the cause of death, the appellant submitted 
the January 1996 terminal hospitalization records from the 
Laguna Provincial Hospital, a duplicate copy of the 
certificate of death and statements in support of her claim.  

The clinical summary from the Laguna Provinical Hospital 
reflects that the veteran had been admitted on January 3, 
1996 due to loss of consciousness of about one day's 
duration.  No other pertinent history was "extracted."  The 
veteran was unconscious on arrival and was managed as a case 
of cerebrovascular accident, probably thrombosis, to rule out 
cerebral hemorrhage.  The veteran remained comatose until 
expiring on January [redacted].  The final diagnosis was 
cardiorespiratory arrest, probably hemophagic stroke.  

In a rating decision dated in August 1998, the RO denied the 
appellant's request to reopen her claim concluding that the 
available evidence was not new and material and, therefore, 
insufficient to support reopening the claim.  In addition, 
the RO noted that the cause of death had been determined to 
be cardiorespiratory arrest due to a hemorrhagic stroke and 
that there was no evidence that the cause of death was 
related to the veteran's service-connected disability; 
therefore, the RO found the information to be cumulative.  
The appellant appealed.


Criteria


Except in the case of simultaneously contested claims, a 
claimant or his representative must file an Notice of 
Disagreement from a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of that determination to him. Otherwise that 
determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction. 38 
C.F.R. § 20.302 (1999).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(Sec. 20.302 of this part).  38 C.F.R. §  20.1103 (1999).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  If the Board determines that new and material 
evidence has been presented under 38 C.F.R. 
§ 3.156(a), the claim is reopened, and it must next be 
determined whether the appellant's claim, as then reopened, 
is well grounded in terms of all the evidence in support of 
the claim, generally presuming the credibility of that 
evidence.  See Elkins v. West, 12 Vet. App. 209, 219 (1999).

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: (1) the veteran's death was not caused by 
his or her own willful misconduct; and (2) the veteran was in 
receipt of or was entitled to receive (or but for the receipt 
of military retired pay, was entitled to receive) 
compensation at the time of death for service-connected 
disability that either: (a) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(b) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years preceding death.

The implementing regulation, describes § 1318 DIC entitlement 
as attaching where:

(1)  The veteran's death was not caused by his or her own 
willful misconduct; and

(2)  The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disablement that either: 

(i) Was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or

(ii) Was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.

38 C.F.R. § 3.22 (1999).

Except with respect to benefits under the provisions of 38 
U.S.C. § 1318 . . .issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (effective March 4, 1992) (1999).   

Analysis

The appellant has failed to submit new and material evidence 
in support of reopening her claim of service connection for 
the cause of the veteran's death.  The certificate of death 
is a duplicate copy of the death certificate considered by 
the RO at the time of the February 1996 rating decision.  It 
was in the record at the time of the final disallowance of 
the claim and the Board finds such evidence to be cumulative.  
38 C.F.R. § 3.156(a).

The January 1996 terminal hospitalization records from the 
Laguna Provincial Hospital, which were not previously on 
file, provide information pertaining to the veteran's 
terminal treatment at that facility and the cause of death 
from cardiorespiratory arrest, which the physician opined was 
probably due to hemorrhagic stroke.  In fact, the report 
shows that the veteran was admitted in an unconscious state 
and no other pertinent history could be obtained.  Thus, this 
report adds nothing relevant to the claim that was not of 
record at the time of the February 1996 rating decision.  
This information was appropriately considered by the RO in 
that decision.  Therefore, the Board finds the additional 
evidence to be cumulative.  The evidence is also not material 
because it does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's 
hypertension/cerebrovascular disease and does not provide any 
indication that his service-connected disability played any 
role in his death.  The Board finds that this evidence is not 
new and material.  38 C.F.R. § 3.156(a).  

The additional statements in support of the claim are 
cumulative of prior statements.   To the extent the appellant 
contends that the veteran's service-connected disability 
caused or contributed materially or substantially to cause 
the veteran's death, the Board finds that her statements do 
not bear directly and substantially upon the specific matter 
under consideration.  As a layperson, the appellant is not 
qualified to render a medical opinion on an issue requiring 
medical expertise.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (lay assertions of medical causation cannot service as 
the predicate to reopen a claim under § 5108); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156(a).  

As no new and material evidence has been provided since the 
final disallowance of the appellant's claim of service 
connection for the cause of the veteran's death, the 
appellant's claim has not been successfully reopened.  

The Board notes that the RO has satisfied its duty to notify 
the appellant of the evidence necessary to complete her 
application by providing a supplemental statement of the 
case, and by previously advising the appellant of the need to 
supply new and material evidence in order to reopen her claim 
after the initial decision had become final.  38 U.S.C.A. § 
5103(a).  

As to the issue of DIC benefits under the provisions of 
38 U.S.C.A. § 1318, the appellant essentially contends that 
the veteran's right upper extremity disability warranted a 
total rating based on individual unemployability for at least 
10 years prior to his death.  The veteran was in receipt of a 
70 percent schedular rating for his service-connected 
disability from May 1946 until his death in January 1996.  
That was the maximum schedular rating provided for incomplete 
paralysis of all radicular groups under 38 C.F.R. § Part 4, 
Diagnostic Code 8513.  During the veteran's lifetime three 
rating decisions considered his right upper extremity 
disability.  The initial one, in February 1949, granted 
service connection and assigned a 70 percent rating from May 
7, 1946.  The second rating decision was in April 1949.  It 
confirmed the 70 percent rating but granted special monthly 
compensation for loss of use of the hand.  By a March 1960 
rating decision, which followed a VA examination, the rating 
decision of April 1949 was confirmed.  The veteran never 
appealed any of those rating decisions and they became final.  
Nor did he file a claim for an increased rating or individual 
unemployability benefits following the last rating decision.  
Thus, in order to prevail, the appellant would have to show 
CUE in a final rating decision. 

Claims for findings of CUE in prior rating decisions must be 
raised with specificity. The Court has held that "simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error'" be considered valid 
CUE claims."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The appellant has asserted that the veteran should have been 
in receipt of a total rating effective beginning in 1949 
because he was unable to work since that time.  However, she 
has made no specific allegation of error in any prior final 
rating decision.  

The service medical records show that the veteran sustained a 
gunshot wounds (wounded in action) in May 1945, with 
resultant partial paralysis of the right upper extremity.  
Service medical records reflect that he had limitation of 
motion of the right hand and shoulder with atrophy of forearm 
and hand muscles, wrist drop and claw hand.  As of May 1946 
the arm could be raised to 80 degrees.  Hospital records 
noted that the veteran had been a tailor.  In an October 1955 
application for hospital treatment the veteran reported that 
his occupation was master cutter.  At the time of a VA 
examination in February 1960, the veteran claimed that due to 
his physical disability he had not engaged in any gainful 
occupation since 1945.  

The most recent medical examination in 1960 shows the veteran 
had partial paralysis of the brachial plexus.  The maximum 
schedular rating for incomplete paralysis of the major upper 
extremity is 70 percent, which the veteran was receiving from 
1949 until his death.  38 C.F.R. § 4.124a, Diagnostic Code 
8513.  While the VA medical examination report dated in 1960 
indicates that muscles in the veteran's right upper extremity 
were atrophied, and there was some weakness of various upper 
extremity movements, the upper extremity retained some active 
motion and the extensive examination report is negative for 
any notation that the disability prevented the veteran from 
engaging in some type of substantially gainful employment so 
as to warrant a rating based on unemployability.  In 
addition, there is no medical evidence between 1960 and 1996 
indicating that the veteran's condition had worsened.  The 
Board notes that the veteran reported to the examiner in 1960 
that there had been no change in his disability since the 
examination in 1949.  

38 C.F.R. § 4.16(b) sets out that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  In this case, while the veteran satisfied the 
percentage rating standard for consideration of TDIU benefits 
under 38 C.F.R. § 4.16(a), as his service connected 
disability was rated as 70 percent for many years prior to 
his death, there was no medical evidence or opinion that he 
was precluded from obtaining or maintaining substantially 
gainful employment by his right upper extremity disability.  
The fact that he was unemployed does not, of itself, mean 
that he was unemployable, and there was no independent, 
competent evidence that his right upper extremity disability 
prevented him from working.  As the probative medical 
evidence does not establish that the veteran was entitled to 
a total disability rating for compensation based on 
individual unemployability (TDIU) for a continuous period of 
10 years preceding his death, the RO's failure to assigned 
such a rating does not constitute CUE.  


ORDER

There having been no new and material evidence submitted by 
the appellant to reopen the claim of entitlement to service 
connection for the cause of the veteran's death, the appeal 
is denied.

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.



		
               JANE E. SHARP
	Member, Board of Veterans' Appeals



 

